DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 1-4,  6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi, US 2018/0307045 A1.

4. 	As per claim 1; Nishi discloses: An I/O signal information display system comprising:
 a display device configured to display an augmented reality image; (Nishi, [0031], “An augmented reality image generated by augmented reality (AR) technology is projected in the field of view of the operator wearing the head-mounted display 2. The head-mounted display 2 is designed, for example, to be in a form of eyeglasses, in which a projector is mounted on an upper or front part of eyeglasses, projecting an image onto transparent plates, or in a form of a cap, in which a display device hangs from the brim of a cap. ”)
an imaging device configured to acquire an actual photographed image with a portion including at least any robot of a monitoring target facility including at least one robot as an imaging field of view; and (Nishi, [0061], “When the operator wearing the head-mounted display 2 works standing in front of a piece of factory equipment, the piece of factory equipment appears in the field of view of the operator by means of the display unit 21 of the head-mounted display 2.”, and [0030], “ Examples of factory equipment include manufacturing machines such as robots and machine tools as well as provisions for the factory.”)

an electrical circuitry, wherein the electrical circuitry is configured to:
identify the robot of the actual photographed image acquired by the imaging device and to be displayed by the display device; (Nishi, [0041], “More specifically, the image analysis unit 11 detects character regions and image regions in the real image captured by the image capture unit 22, takes out characters from the character regions, and recognizes image patterns in the image regions to extract information indicating the operational state and information on the identity of the piece of factory equipment. The information indicating the operational state of the piece of factory equipment is extracted from items displayed on the display device provided for the piece of factory equipment and appearing in the real image acquired by the image capture unit 22 of the head-mounted display 2. The information on the identity of the piece of factory equipment to be extracted by the image analysis unit 11 may be in the form of character information, barcodes, QR codes (registered trademark), Data Matrix (registered trademark), Maxi Code (registered trademark), or the like. ”)
acquire I/O signal information relating to the robot identified by the robot identification unit; (Nishi, [0041], “In so doing the image analysis unit 11 also extracts the information on the identity of the piece of factory equipment corresponding to the information indicating the operational state, based on the real image acquired by the image capture unit 22. When the real image includes a plurality of pieces of factory equipment, the image analysis unit 11 may extract, for each piece of factory equipment, information indicating operational state and information on identity.”)
identify an object as a target of the I/O signal information based on a correlation between a change in the actual photographed image displayed on the display device and a change in the I/O signal information; (Nishi, [0048], “With reference to FIG. 1 again, the data analysis unit 13 determines whether or not an abnormality has occurred in the piece of factory equipment, based on the information indicating the operational state and the information on the identity of the piece of factory equipment stored in the data storage unit 12. The data analysis unit 13 performs abnormality determination processing for each piece of factory equipment, based on the information on the identities of the pieces of factory equipment. ”, also [0049]) and
cause the display device to display an augmented reality image in a display form in which an image of the I/O signal information has a specific relationship with an image of the identified object.  (Nishi,[0050], “The display control unit 14 performs control to cause the display unit 21 of the head-mounted display 2 to display an augmented reality image generated by superimposing on the real scene an additional image indicating maintenance information on the piece of factory equipment with respect to which the data analysis unit 13 has determined that an abnormality has occurred.”,  [0051], “ For example, an additional image indicating the maintenance information on the piece of factory equipment with respect to which it has been determined that an abnormality has occurred is superimposed on the real scene near the piece of factory equipment with respect to which it has been determined that the abnormality has occurred, based on the information on the identity of the piece of factory equipment with respect to which it has been determined that the abnormality has occurred.”, also see [0049])

5.	As per claim 2, Nishi discloses: The I/O signal information display system according to claim 1, wherein the electrical circuitry identifies the object based on simultaneity between the change in the actual photographed image and the change in the I/O signal information.  (Nishi, [0049], “Further, for example, the data analysis unit 13 successively observes changes in the information indicating the operational state of the piece of factory equipment stored in the data storage unit 12 and determines that an abnormality has occurred when the difference between the changes in the information indicating the operational state during the most recent time period of a certain duration and the changes during a time period of the certain duration preceding the most recent time period of the certain duration is out of a predefined reference range for the difference. Further, the data analysis unit 13 may perform abnormality determination processing in a manner other than those described above. Machine learning techniques may be used in the data analysis processing by the data analysis unit 13.”)

6. 	As per claim 3, Nishi discloses:  The I/O signal information display system according to claim 1, wherein the electrical circuitry causes the display device to display, as the display form, any of: a form in which an image of the I/O signal information is adjacent to an image of the object; a form in which an image of the I/0 signal information is superimposed on the image of the object;  a form in which a numerical value of the I/0 signal information is displayed in text together with the image of the object; a form in which a pattern having brightness, hue, or saturation according to the numerical value of the I/O signal information is displayed together with the image of the object; a form in which a graph according to the numerical value of the I/O signal information is displayed together with the image of the object; or a form in which the image of the object is altered according to the numerical value of the I/O signal information.  (Nishi, [0071], “The data analysis unit 13 determines whether or not an abnormality has occurred in any one of the robot 1200 and machine tools 1100A and 1100B, based on the pieces of information indicating the operational states and the pieces of information on the identities of the robot 1200 and the machine tools 1100A and 1100B stored in the data storage unit 12. For example, when the data analysis unit 13 determines that an abnormality has occurred in the machine tool 1100A, the display control unit 14 performs control to cause the display unit 21 of the head-mounted display 2 to display an augmented reality image generated by superimposing on the real scene an additional image indicating, for example, “Abnormality Occurred! Conduct Diversion Operation.” as maintenance information for the machine tool 1100A in which the abnormality has occurred.”, and  FIG. 6”)
 

7. 	As per claim 4, Nishi discloses: The I/O signal information display system according to claim 2, wherein the electrical circuitry determines whether a movement of the object shown in the actual photographic image matches the change in the I/O signal information, and identifies the object as the target when it is determined that the movement of the object and the change in the I/O signal information matches. (Nishi, [0049], “Further, for example, the data analysis unit 13 successively observes changes in the information indicating the operational state of the piece of factory equipment stored in the data storage unit 12 and determines that an abnormality has occurred when the difference between the changes in the information indicating the operational state during the most recent time period of a certain duration and the changes during a time period of the certain duration preceding the most recent time period of the certain duration is out of a predefined reference range for the difference. Further, the data analysis unit 13 may perform abnormality determination processing in a manner other than those described above. Machine learning techniques may be used in the data analysis processing by the data analysis unit 13.”)

8.	As per claim 6, Nishi discloses:  The I/O signal information display system according to claim 1, wherein the object as the target of the I/O information is one of a plurality of objects in the actual photographed image. (Nishi, [0048], “With reference to FIG. 1 again, the data analysis unit 13 determines whether or not an abnormality has occurred in the piece of factory equipment, based on the information indicating the operational state and the information on the identity of the piece of factory equipment stored in the data storage unit 12. The data analysis unit 13 performs abnormality determination processing for each piece of factory equipment, based on the information on the identities of the pieces of factory equipment. ”, [0041], “In so doing the image analysis unit 11 also extracts the information on the identity of the piece of factory equipment corresponding to the information indicating the operational state, based on the real image acquired by the image capture unit 22. When the real image includes a plurality of pieces of factory equipment, the image analysis unit 11 may extract, for each piece of factory equipment, information indicating operational state and information on identity.”, also [0049]) and

9. 	As per claim 7, Nishi discloses:  The I/O signal information display system according to claim 6, wherein the plurality of objects are moving. (Nishi, [0063], “When the communication unit 15 of the maintenance support device 1 has received the real image, the image analysis unit 11 extracts information indicating the operational state and information on the identity of the piece of factory equipment by analyzing the real image at step S103. When a plurality of pieces of factory equipment appear on the real image, the image analysis unit 11 extracts, for each piece of factory equipment, information indicating the operational state and information on the identity of the piece of factory equipment.”, and [0071], “The robot 1200 includes a work tool 1202 and is controlled by a robot controller 1207 connected with the robot 1200 by a robot connection cable 1210. The robot controller 1207 is connected with a traveling axis 1203 by a traveling axis connection cable 1211 and the robot controller 1207 performs control to operate the traveling axis 1203 to move robot 1200. The robot controller 1207 is connected with a temporary placement table 1204 by a temporary placement table connection cable 1213. The temporary placement table 1204 has temporary workpiece placement areas 1204a, 1204b. The robot controller 1207 and the machine tools 1100A, 1101B are connected with each other by a network cable 1209.”)

Claim Rejections - 35 USC § 103

10.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi, US 2018/0307045 A1, as applied to claim 1 above, and further in view of Chen et al., US 20140189415 A1.

13. 	As per claim 5, Nishi discloses:  The I/O signal information display system according to claim 1, (See rejection of claim 1 above) 

14.	Chen discloses: The electrical circuitry displays an image of an I/O signal waveform as the image of the I/O signal information. (Chen, [0013], “FIGS. 2A-2B, FIGS. 3A-3C and FIG. 4 show waveforms of the signals transferred via the ports and I/Os of the disclosed media peripheral interface 106 in accordance with different exemplary embodiments of the invention. ”)

15.	Chen is analogous art with respect to Nishi because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the electrical circuitry that displays an image of an I/O signal waveform as the image of the I/O signal information, as taught by Chen into the teaching of Nishi. The suggestion for doing so would improve the transmission  of the captured data between the processor and the peripheral device.
.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nishi according to the relied-upon teachings of Chen to obtain the invention as specified in claim 5.

Response to Arguments

16.	Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
	Applicant argues: Nishi does not teach “identify an object as a target of the I/O signal information based on a correlation between a change in the actual photographed image displayed on the display device and a change in the I/O signal information.” as recited in claim 1.  
	Examiner respectfully replies: The reference Nishi discloses in [0041], “In so doing the image analysis unit 11 also extracts the information on the identity of the piece of factory equipment corresponding to the information indicating the operational state, based on the real image acquired by the image capture unit 22. When the real image includes a plurality of pieces of factory equipment, the image analysis unit 11 may extract, for each piece of factory equipment, information indicating operational state and information on identity.” This paragraph shows that many pieces are extracted from the image, and are interpreted as objects and the claim did not specify what the object is referred too. Furthermore the reference Nishi uses the identity of the piece of factory equipment corresponding to the information indicating the operational state, as recited in [0048], “With reference to FIG. 1 again, the data analysis unit 13 determines whether or not an abnormality has occurred in the piece of factory equipment, based on the information indicating the operational state and the information on the identity of the piece of factory equipment stored in the data storage unit 12. The data analysis unit 13 performs abnormality determination processing for each piece of factory equipment, based on the information on the identities of the pieces of factory equipment. ”

Conclusion

17. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent  Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619